Bankston Gronning Brecht P.C.

Attorneys at Law
188 W. Northern Lights Blvd., Suite 1020

Anchorage, Alaska 99503
Tel. (907) 276-1711 - Fax (907) 279-5358

Case 20-90002 Filed 05/29/20 Entered 05/29/20 13:14:33 Doc#1 Page 1 of 130

 

 

William M. Bankston

Suzanne A. Adler

Bankston Gronning Brecht P.C.

188 W. Northern Lights Blvd., Suite 1020

Anchorage, Alaska 99503

Telephone: (907) 276-1711

Email: wbankston@bgbalaska.com
sadler@bgbalaska.com

Attorneys for Plaintiffs

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF ALASKA

In re
MOUNTAIN VIEW SPORTS CENTER, INC.

Debtor. Case No. A-20-00053

Pp

 

JANIS G. WILLIAMSON and KIM A. VITT,
individually, and as Co-Trustees of the ASHER J.
WILLIAMSON REVOCABLE TRUST,
Plaintiffs,
Vv.
MOUNTAIN VIEW SPORTS CENTER, INC.

Defendant. Adversary 20-

Pree eee” ae” Sen Secs” nase” Ses ee ese” mae ane Pee Se! ae” inns See Se”

 

COMPLAINT AND DEMAND FOR DECLARATORY JUDGMENT

For its Complaint against Mountain View Sports Center, Inc., Plaintiffs Janis G.
Williamson and Kim A. Vitt, as co-Trustees of the Asher J. Williamson Revocable Trust,
state as follows:

dl) This is an adversary proceeding and demand for declaratory judgment
brought pursuant to BR# 7000 (1) and (9).

2: This action is a core proceeding as defined in 28 U.S.C. 157(b)(2)(C) over
which this Court has jurisdiction.

3. Plaintiffs consent to the jurisdiction of this Court.

COMPLAINT AND DEMAND FOR DECLARATORY JUDGMENT Page 1 of 13

 
Bankston Gronning Brecht P.C.

Case 20-90002 Filed 05/29/20 Entered 05/29/20 13:14:33 Doc#1 Page 2 of 130

Attorneys at Law
188 W. Northern Lights Blvd., Suite 1020

Anchorage, Alaska 99503
Tel. (907) 276-1711 - Fax (907) 279-5358

 

 

A. Plaintiffs, Janis Williamson and Kim Vitt, are the Co-Trustees of the
Asher J. Williamson Revocable Trust (“Co-Trustees”).

>. Defendant, Mountain View Sports Center, Inc. (“Mountain View Sports” or
“the Debtor”) is an Alaska corporation and a debtor in bankruptcy in Bankruptcy Case
A-20-00053 (‘the Bankruptcy Case”). The Bankruptcy Case was commenced by the
filing of a voluntary petition on February 19, 2020.

6. The Debtor is a business which is owned by John and Julie Staser (“the
Stasers”), and their two children, Jake Staser (“Jake”) and John Christopher (“JC”)
Staser. The business was previously owned by Julie Staser’s father, Asher J. Williamson
(“Asher”), who was married to Julie’s mother, Willonette Williamson (“Willo”).

i The Debtor made a claim against the Asher J. Williamson Revocable Trust
(“the Trust”) on February 27, 2020.

8. The Co-Trustees denied the claim on April 27, 2020. The Court has
jurisdiction over the Debtor’s claim against the Trust.

9. The claim is an asset of the debtor.

10. Asher purchased Mountain View Sports Center on January 1, 1969.

11. Prior to Asher’s purchase of Mountain View Sports, he had been employed
as a manager at Mountain View Sports for several years.

12. On or about June 2000, the Stasers purchased the controlling interest in
Mountain View Sports Center, Inc. (“Mountain View Sports”).

13. The Stasers purchased the interests of Julie’s parents, Asher and Willo.

14. The Stasers represent that in 2000 they purchased the controlling interest in
Mountain View Sports from Asher and Willo for $968,000.

15. The amount that the Stasers paid to purchase Mountain View Sports is
disputed.

16. Julie Staser recently filed a related lawsuit against the Trust and the

Co-Trustees, individually, in Alaska Superior Court (Case No. 3 AN-20-5043 CI).

COMPLAINT AND DEMAND FOR DECLARATORY JUDGMENT Page 2 of 13

ee tees

 
Bankston Gronning Brecht P.C.

Attorneys at Law
188 W. Northern Lights Blvd., Suite 1020

Case 20-90002 Filed 05/29/20 Entered 05/29/20 13:14:33 Doc#1 Page 3 of 130

Anchorage, Alaska 99503
- Fax (907) 279-5358

Tel. (907) 276-1711

 

 

17. In this matter, Ms. Staser represented that Mountain View Sports was
purchased for $968,000.

18. | Upon information and belief, the Stasers jointly acquired and owned 86%
of the stock in Mountain View Sports in June 2000.

19. Asher and Willo’s grandson, Alan Jack Williamson (“Alan”), owned 13%
of Mountain View Sports.

20. Upon information and belief, after the Stasers purchase of the controlling
interest in Mountain View Sports, the Stasers transferred 12% of the stock to each of their
children, Jake and JC.

21. From January 1, 1969 until the sale of the controlling interest in Mountain
View Sports to the Stasers in June 2000, Asher managed and grew Mountain View Sports
into a successful and profitable business.

22. After the Stasers purchased Mountain View Sports in June 2000, Asher
continued to work at the store, but he declined to receive any salary for his efforts.

23. Onor about September 10, 2004, Julie Staser left a voicemail on Asher and
Willo’s answering machine, and ordered Asher to pack up his desk and remove his
personal effects from the store.

24. In this voicemail, Julie indicated to Asher that it was “just not gonna be
possible to work with you in my life here.”

25. In this voicemail, Julie expressed her intention to begin working at
Mountain View Sports on a more permanent basis.

26. Upon information and belief, Asher packed up his desk and belongings
shortly after this voicemail was left on or about September 10, 2004.

27. Julie’s September 2004 voicemail to Asher terminated Asher’s involvement
with Mountain View Sports.

28. After September 2004, Asher did not retain keys to Mountain View Sports,

and he was not authorized to access the premises as a former owner or employee.

COMPLAINT AND DEMAND FOR DECLARATORY JUDGMENT Page 3 of 13

- orrre

 
Bankston Gronning Brecht P.C.

Case 20-90002 Filed 05/29/20 Entered 05/29/20 13:14:33 Doc#1 Page 4 of 130

Attorneys at Law
188 W. Northern Lights Blvd., Suite 1020
Anchorage, Alaska 99503
Tel. (907) 276-1711 - Fax (907) 279-5358

 

 

29. Julie Staser’s decision to direct Asher to “pack up [his] desk” was very
hurtful to Asher.

30. Upon information and belief, Asher never stepped foot in Mountain View
Sports again after September 2004.

31. After September 2004, Asher has no access to the inventory, financial
documents, bills, or areas that are off limits to other Mountain View Sports customers.

32. Asher occasionally received information about Mountain View Sports at
family functions and through word of mouth.

33. The Stasers, and their two sons, Jake and JC, continued to own 86% of
Mountain View Sports until about September 2007.

34. As the controlling shareholders of Mountain View Sports, the Stasers made
the vast majority, if not the entirety, of the business decisions pertaining to Mountain
View Sports.

35. On or about September 2007, the Stasers purchased Alan’s 13% interest in
Mountain View Sports, the terms of which were and remain confidential.

36. Since September 2007 onward, the Stasers, and their sons, Jake and JC,
have owned 100% of the shares in Mountain View Sports.

37. Since September 2007, all of the decisions pertaining to the management of
Mountain View Sports were made exclusively by the Staser family.

38. After the Stasers’ purchase of the controlling interest in Mountain View
Sports, the Stasers relationship with Asher and Willo deteriorated and the Stasers did not

| keep frequent contact with Asher and Willo.

39. During this time, Julie Staser left her parents voicemails and sent cards to
her parents regarding various matters pertaining to her childhood, the purchase of
Mountain View Sports, and the relationship with her siblings, among other things.

40. Willo and Asher retained copies of these notes and voicemails.

41.  Willo passed away on May 20, 2016 at the age of 95. Julie did not see
Willo during the last few years of her life.

COMPLAINT AND DEMAND FOR DECLARATORY JUDGMENT Page 4 of 13

(Acs RS SUP eee Soe sit on ee See BA gc pe i Mere: (Bees BI cs ce

 
Bankston Gronning Brecht P.C.

Case 20-90002 Filed 05/29/20 Entered 05/29/20 13:14:33 Doc#1 Page 5 of 130

Attorneys at Law
188 W. Northern Lights Blvd., Suite 1020
Anchorage, Alaska 99503
Tel, (907) 276-1711 - Fax (907) 279-5358

 

 

42. Julie did not attend Willo’s funeral.

43. Upon information and belief, Julie saw Willo on a single occasion between
July 2005 and her death on May 20, 2016.

44. Prior to this visit, Julie last saw Willo at her brother’s funeral in July 2005.

45. After Julie failed to attend Willo’s funeral, her relationship with Asher did
not improve.

46. Upon information and belief, Julie failed to visit or have any meaningful
relationship with Asher during the last few years of his life.

47. On October 5, 2019, Asher passed away at the age of 97. Julie did not
attend Asher’s funeral.

48. During their lives, Asher and Willo respectively created the Asher J.
Williamson Revocable Trust and the Willonette J. Williamson Revocable Trust
(collectively “the Trusts”).

49. Both of the Trusts mirrored the other and had identical operative terms.

50. Asher and Willo amended the Trusts on three occasions: April 11, 2003,
February 3, 2015, and October 22, 2015. Again, Willo’s and Asher’s amendments to the
Trusts mirrored the others.

51. Upon Willo’s death, all assets in the Willonette J. Williamson Revocable
Trust transferred to the Asher J. Williamson Revocable Trust (“the Trust”).

52. During their lifetimes, Asher and Willo executed pour-over wills which
deeded all their remaining possessions to their respective Trust.

53. On November 3, 2019, notice to creditors was first published in the
Anchorage Daily News. Notice was published for the weeks of November 3, 10, and 17,
2019.

54. The notice to creditors specified that all claims against the Trust would be
forever barred if they were not submitted within four months (or March 3, 2020) after the

date of the first publication of the notice.

COMPLAINT AN D DEMAND FOR DECLARATORY JUDGMENT Page 5 of 13

yr wer+«tTvs* Soe en? ee’ ieee ar shy ise er NAMB AaB eat, BE MG se

 
Bankston Gronning Brecht P.C.

Attorneys at Law
188 W. Northern Lights Blvd., Suite 1020

Anchorage, Alaska 99503
Tel. (907) 276-1711 - Fax (907) 279-5358

Case 20-90002 Filed 05/29/20 Entered 05/29/20 13:14:33 Doc#1 Page 6 of 130

negligent misrepresentation, conversion, and fraud.

 

 

55. On February 27, 2020 John Staser submitted a claim in the amount of
$767,943.00, on behalf of Mountain View Sports (“the Mountain View Sports Claim”).

56. Mountain View Sports Claim letter is executed by John Staser, the
Corporate Secretary of Mountain View Sports.

57. Acopy of the Mountain View Sport Claim is attached hereto as Exhibit 1.

58. The Mountain View Sports Claim stated, in relevant part:

It has recently come to my attention that Mr. Asher J. Williamson
(Asher) participated in a conspiracy to commit fraud and other
fraudulent behavior against Mountain View Sports from 2000 to
2005. Evidently, Asher owned and financed a distribution company
known as the Beason Company during these years. He conspired
with Mr. Alan Jack Williamson (Alan) his grandson to defraud
Mountain View Sports.

The Beason Company was used as a front to steal guns, cash, and
other merchandise from Mountain View Sports and to distribute the
spoils to other relatives and friends. The details of the theft are well
documented. What wasn’t known until recently was the role that
Asher Jack Williamson played as lender, owner, and financier of
the operation.!

59. The Mountain View Sports Claim alleges that these causes of action arose
between 2000 and 2005.

60. The Mountain View Sports Claim alleges claims of “unjust enrichment,
breach of covenant of good faith and fair dealing, non-disclosure, intentional and
292

61. The Mountain View Sports Claim alleges that Mountain View Sports has
claims against the Trust for various causes of action arising out of contract and tort law.

62. On April 27, 2020, Kim Vitt and Janis Williamson, as Co-Trustees of the

Trust, disallowed the Mountain View Sports Claim.?

 

1 Mountain View Sports Claim Letter, pp.1-2.
2 Id. at p.2.
3 A copy of the Notice of Disallowance of Claim is attached hereto as Exhibit 2.

COMPLAINT AND DEMAND FOR DECLARATORY JUDGMENT Page 6 of 13

o_o oer. meee et IR RR re ei I I I

 
Bankston Gronning Brecht P.C.

Attorneys at Law
188 W. Northern Lights Blvd., Suite 1020

Anchorage, Alaska 99503
Tel. (907) 276-1711 - Fax (907) 279-5358

Case 20-90002 Filed 05/29/20 Entered 05/29/20 13:14:33 Doc#1 Page 7 of 130

 

 

63. As provided in the Notice of Disallowance of Claim, Mountain View
Sports had sixty days, or until June 26, 2020, to petition to allow the claim.

64. Onor about February 19, 2020, Mountain View Sports filed for bankruptcy
in the Federal District Court for the District of Alaska. On that same day, Mountain View
Sports filed its Asset and Debt Schedules.

65. |The Mountain View Sports Claim is not included on the Asset Schedule.

66. The claim is not owed to John Staser, or any other Staser, individually.

67. Pursuant to AS 09.10.070, all tort actions must be filed within “two years of
accrual of the cause of action.”

68. AS 09.10.053 requires that claims which are based on either express or
implied contract be filed within three years of the date that the claim accrued, unless a
separate statute of limitations is imposed by an express contract.°

69. The question of when a claim begins to accrue is a question of fact, which
is resolved by the application of the “discovery rule.”

70. The Alaska Supreme Court has formally adopted the “discovery rule,” and
described such as follows, “According to the best formulation of [the discovery rule], the
statute of limitations does not begin to run until the client discovers, or reasonably should
discover, the existence of all elements of his cause of action.’

71. The Alaska Supreme Court has recognized that the “discovery rule may
provide different possible dates on which a statute of limitations can begin to run.”’ The
Alaska Supreme Court described these two dates as follows:

First is the inquiry-notice date, ‘the date when the plaintiff has
information which is sufficient to alert a reasonable person to begin
an inquiry to protect his rights.’ Second is the actual-notice date,

 

4 AS 09.10.070 (a).

> AS 09.10.053.

© Cameron v. State, 822 P.2d 1362, 1368 (Alaska 1991).

? Gefre v. Davis Wright Tremaine, LLP, 306 P.3d 1264, 1276 (Alaska 2013).

COMPLAINT AND DEMAND FOR DECLARATORY JUDGMENT Page 7 of 13

wr owrrreyTs.

 
Bankston Gronning Brecht P.C.

Attorneys at Law
188 W. Northern Lights Blvd., Suite 1020

Anchorage, Alaska 99503
Tel. (907) 276-1711 - Fax (907) 279-5358

Case 20-90002 Filed 05/29/20 Entered 05/29/20 13:14:33 Doc#1 Page 8 of 130

 

 

‘the date when [the] plaintiff reasonably should have discovered
the existence of all essential elements of the cause of action.”®

72. The Alaska Supreme Court has determined that the statute of limitations
begins to run on the date that a party receives “inquiry notice.”

73. When a party is aware of their injury, they have “an affirmative duty to
investigate all potential causes of action before the statute of limitations expires
(emphasis added).”!°

74. When a party is aware of injury caused by one party, they have an
affirmative duty to investigate whether or not other individuals are potentially liable for
the injury caused by the known party."!

75. The party’s inquiry “must be prompt and diligent” upon receiving notice of
the injury.’

76. The Stasers were aware of the Mountain View Sports Claim well before

February 27, 2020.

77. The Stasers were aware of the damage and losses allegedly attributable to
the Beason Company, Alan, and now Asher, as early as September 2004.

78. There is no dispute that Mountain View Sports was aware of the

“embezzle[ment]” no later than May 23, 2013.

79. On May 23, 2013, Julie sent a letter to Asher and Willo, which provided, in

relevant part:

I will never understand why I have been shunned and disowned and
dispised [sic]. Is it because I did not want the bankruptcy caused by
Jack, Jr. [Alan] and to lose everything and live in a trailer?

Is it because J had to ask dad to use the office in my store to
determine why we were running into bankruptcy at a full gallop?

 

|8 fd. (internal citations omitted).

9 Td.

10 Td. (internal citations omitted).
11 Td

12 Id

COMPLAINT AND DEMAND FOR DECLARATORY JU. DGMENT Page 8 of 13

aa abet

 
Bankston Gronning Brecht P.C.

Case 20-90002 Filed 05/29/20 Entered 05/29/20 13:14:33 Doc#1 Page 9 of 130

Attorneys at Law
188 W. Northern Lights Blvd., Suite 1020

Anchorage, Alaska 99503
Tel. (907) 276-1711 - Fax (907) 279-5358

 

 

Jack Jr. [Alan] embezzled an enormous amount of money, 1 half
million, the same time we lost over 600k to Sportsmans. He drove
new trucks & had his home custom built with store money while
our home was old and in desperate need of a remodel and our cars
are bought used and have over 100k miles on them. Why was he
allowed to do this? I had to audit to discover the theft or we would
have never had a chance owing all that money we borrowed to buy
the store and using every penny of our hard earned savings. We
still owe, all we borrowed!!

I worked 3 jobs and John worked 2 for many, many years. Again-
we still owe all the money we borrowed to pay you! Every time I
think of how much you all despise me and the horrible things you
tell people about me, it is deeply painful [sic] (emphasis added).

80. Upon information and belief, Julie’s reference to “ask[ing] dad [Asher] to
use the office in my store,” to investigate financial problems refers to the voicemail that
Julie left on Asher’s voicemail in September 2004.

81. After Julie directed Asher to pack up his desk and to vacate the store in
September 2004, Asher never returned to MVS in any capacity as an employee or

maintained a desk in the employee

82. If Julie’s decision to direct Asher to vacate the store was related to the

|| “embezzle[ment],” then there is no question that Julie was aware of her injury as early as

|| September 2004.

83. Upon learning of the loss of the funds (7.e., the injury caused by the alleged
“embezzle[ment]”), Julie proceeded to “audit” Mountain View Sports between
September 2004 and May 2013.

84. Julie audited Mountain View Sports prior to May 2013.

85. Through this audit, Julie was aware of the injury no later than May 2013.

 

3A copy of this letter is attached hereto as Exhibit 3. The relevant portions of this excerpt
appear on pages 2-4.

COMPLAINT AND DEMAND FOR DECLARATORY JUDGMENT Page 9 of 13

 
Case 20-90002_ Filed 05/29/20 Entered 05/29/20 13:14:33 Doc#1 Page 10 of 130

Attorneys at Law
188 W. Northern Lights Blvd., Suite 1020

Anchorage, Alaska 99503
Tel. (907) 276-1711 - Fax (907) 279-5358

Bankston Gronning Brecht P.C.

 

 

86. Julie sent another letter to Asher in May 2013, in which she discussed the
alleged embezzlement. In this letter, Julie discusses the fact that she suffers from cluster
headaches, and she enclosed a printed article from Wikipedia discussing the condition.

87. In this letter, Julie writes, in relevant part:

“Episodes occur as a warning of someone trying to harm or
back stab Julie — warning of attack. Last episode was when
we discovered Jack Jr. embezzeled [sic] aprox. $500,000.00
in three years just as we bought all stock and Sportsman’s
Warehouse opened. Also Jack was loaned 150K to open a
shadow business in our store, Beason Co.”!4

88. | Sportsman’s Warehouse opened in Anchorage, Alaska in 2004.

89. The Stasers must have learned of the alleged embezzlement between the
date of the Stasers’ purchase of the controlling shares of Mountain View Sports (June
2000) and the arrival of Sportsman’s Warehouse in 2004.

90. In September 2004, John and Julie Staser jointly owned 62% of Mountain
View Sports, and theirs sons, Jake and JC, each owned an additional 12%. The Staser
family collectively owned 86% of the shares of Mountain View Sports in 2004.

91. In May 2013, Julie owned 38% of the shares in Mountain View Sports, and
she was acting as Director and President of the company.

92. The knowledge possessed by Julie Staser is imputed to Mountain View
Sports.

93. The entirety of the Mountain View Sports Claim stems from the alleged
“embezzle[ment]” engaged in by Asher.

94. Mountain View Sports even states and concedes in its claim that, “the

details of this theft are well documented.”!°

 

'4 A copy of this letter is attached as Exhibit 4, relevant portions appear on page 6.
1S Exhibit 1, p.2.

COMPLAINT AND DEMAND FOR DECLARATORY JUDGMENT Page 10 of 13

yy, rerretT= ff _ Ms SM We recto | SURE roe ate ous a ens

 
Bankston Gronning Brecht P.C.

Case 20-90002_ Filed 05/29/20 Entered 05/29/20 13:14:33 Doc#1 Page 11 of 130

Attorneys at Law
188 W. Northern Lights Blvd., Suite 1020

Anchorage, Alaska 99503
Tel. (907) 276-1711 - Fax (907) 279-5358

 

 

95. Based on Mountain View Sports’ knowledge of the “well documented”
claim, it had an affirmative duty to investigate all claims related to this injury, upon
learning of the harm.

96. The officers, owners and debtor were was aware of the injury resulting
from Asher’s alleged “embezzle[ment]” no later than May 23, 2013.

97. As of that date, Mountain View Sports was aware that the loss exceeded
$500,000.00.

98. Accordingly, Mountain View Sports had three years from May 23, 2013 to
bring any tort claims against Asher.

99. These claims needed to be filed no later than May 23, 2016, under the facts
most favorable to Mountain View Sports.

100. Similarly, Mountain View Sports had two years from May 23, 2013 to
bring any breach of contract claims against Asher.

101. These claims needed to be filed no later than May 23, 2015, under the facts
most favorable to Mountain View Sports.

102. Mountain View Sports did not timely file its claims on February 27, 2020,
and therefore the Mountain View Sports Claim is barred by the statute of limitations.

103. Mountain View Sports was never owned by the Trust.'©

104. It was owned by Asher and Willo, individually.

105. Asher and Willo sold the Stasers the controlling interest in Mountain View
Sports in June 2000. As of September 2004, Asher had little, if anything, to do with the
management, finances, and practices of Mountain View Sports.

106. Fifteen years after Asher was told to vacate the Mountain View Sports’

store, Mountain View Sports is seeking to collect over $700,000 from the Trust.

 

16 The Co-Trustees acknowledge that Mountain View Sports may have a claim against the Trust,
pursuant to AS 13.36.368. This matter has not been raised before the Court, and the Co-Trustees
reserve all right to contest Mountain View Sport’s ability to bring a claim against the Trust.

COMPLAINT AND DEMAND FOR DECLARATORY JUDGMENT Page 11 of 13

yr wrayretT:+ ........ #F pane BS Ebay Fae tr MM BPE inter 8 Be ek SI on cece ge ocr eo

 
Bankston Gronning Brecht P.C.

Case 20-90002 Filed 05/29/20 Entered 05/29/20 13:14:33 Doc#1 Page 12 of 130

Attorneys at Law
188 W. Northern Lights Blvd., Suite 1020

Anchorage, Alaska 99503
Tel. (907) 276-1711 - Fax (907) 279-5358

t

 

 

107. The application of the statute of limitations involves fundamental policy

concerms.
108. The statute of limitations “serve dual policies: to protect against prejudice
from stale claims and to ensure an adequate opportunity for filing a claim prior to the

statutory bar.”!7

109. The Trust is prejudiced by Mountain View Sports’ intentional decision to
wait more than 15-20 years from the date the injury allegedly occurred to file its claim.
110. Mountain View Sports was aware of the injury no later than May 2013.

111. Mountain View Sports was aware of this claim on or before January 1,

2005.
112. The prejudice to the Trust, as a result of Mountain View Sport’s delay,

cannot be overstated.
113. This delay is directly what the statute of limitations was designed to
prevent. and therefore the Court must find that the Mountain View Sports Claim is

forever barred by the statute of limitations.

WHEREFORE, the Co-Trustees pray for the following relief:

l. A declaratory judgment determining that the Mountain View Sport’s Claim
is barred by the statute of limitations;

2 An order that the claim is owned by the debtor, and not the shareholders;

3. An award of attorney’s fees and costs for the filing of the instant matter;

and

4, The Court should rule that the Mountain View Sports Claim is forever

barred by the statute of limitations.

DATED at Anchorage, Alaska this 28" day of May, 2020.

 

17 Long v. Holland America Westtours, Inc., 26 P.3d 430, 434 (Alaska 2001).

COMPLAINT AND DEMAND FOR DECLARATORY JUDGMENT Page 12 of 13

So nce ne ae I ep a ON

 
Bankston Gronning Brecht P.C.

Attorneys at Law
188 W. Northern Lights Blvd., Suite 1020

Anchorage, Alaska 99503
Tel. (907) 276-1711 - Fax (907) 279-5358

Case 20-90002_ Filed 05/29/20 Entered 05/29/20 13:14:33 Doc#1 Page 13 of 130

 

 

M. GREGORY OCZKUS
Co-Counsel for Plaintiffs

By: /s/ M. Gregory Oczkus
M. Gregory Oczkus
Alaska Bar No. 7710145
gregmgolawoffice@yahoo.com

BANKSTON GRONNING BRECHT P.C.
Co-Counsel for Plaintiffs

By: /s/ William M. Bankston
William M. Bankston
Alaska Bar No. 7111024
wbankston@bgbalaska.com

By: /s/ Suzanne A. Adler
Suzanne A. Adler
Alaska Bar No. 1612113
sadler@bgbalaska.com

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing
(typed in Times New Roman, 13 pt.) was mailed and emailed on the
28% day of May, 2020 to the following:

Cabot Christianson
911 West 8 Avenue, Suite 201
Anchorage, Alaska 99501

/s/
Legal Assistant
W5054\I\PLEADINGS\DEMAND

{| COMPLAINT AND DEMAND FOR DECLARATORY JUDGMENT Page 13 of 13

wr oreretts Mates tos si eR te as

 
